MEMORANDUM**
Feng Yun Lin, a native and citizen of the People’s Republic of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of an immigration judge’s (“U”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility finding because the BIA identified a material inconsistency between Lin’s testimony at his credible fear interview and his asylum hearing regarding whether Lin or his wife were forcibly sterilized in China. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003). Lin’s contention that he did not understand the credible fear interpreter because she had a different accent than Lin is belied by the record.
In the absence of credible testimony, Lin failed to establish eligibility for asylum or withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254-55 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.